United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                              ________________

                                 No. 04-1528
                              ________________

Earnie Howell,                          *
                                        *
            Appellant,                  *
                                        *      Appeal from the United States
      v.                                *      District Court for the
                                        *      Eastern District of Arkansas.
Arkansas Employment Security            *
Department; Rhonda Dortch, in her       *         [UNPUBLISHED]
official and individual capacity,       *
                                        *
            Appellees.                  *

                              ________________

                              Submitted: January 14, 2005
                                  Filed: May 2, 2005
                              ________________

Before LOKEN, Chief Judge, HANSEN and MORRIS SHEPPARD ARNOLD,
Circuit Judges.
                           ________________

PER CURIAM.

       Earnie Howell worked for the Arkansas Employment Security Department as
the office manager of the Jonesboro office. In September 2001, he was transferred
to the position of office manager of the Walnut Ridge office, a somewhat smaller
office approximately twenty-five miles away. Howell retained the same grade, pay,
and benefits. He sued the Arkansas Employment Security Department and its area
operations chief, Rhonda Dortch, alleging age and sex discrimination.
       The district court1 granted summary judgment to the defendants, concluding
that the transfer did not constitute an adverse employment action. Howell appeals.

       The district court correctly concluded that, under the uncontroverted facts of
the case at bar, the transfer was not an adverse employment action. See, e.g., Curby
v. Solutia, Inc., 351 F.3d 868, 874 (8th Cir. 2003); Jones v. Fitzgerald, 285 F.3d 705,
714 (8th Cir. 2002); Hoffman v. Rubin, 193 F.3d 959, 964 (8th Cir. 1999);
Montandon v. Farmland Indus., Inc., 116 F.3d 355, 359 (8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
                                          -2-